Citation Nr: 1612016	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-49 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971 and from January 1971 to March 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a videoconference hearing in March 2015 before the undersigned Veterans Law Judge. A transcript of the proceeding is associated with the electronic record.  

In May 2015, the Board remanded the Veteran's claim for further development.  The requested actions were taken, and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system includes VA treatment records dating from December 2003 to August 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to this appeal.  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and to assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal.  Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was not prejudicial to the Veteran and will not be discussed further.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015); see also 38 C.F.R. § 3.303(d) (2015) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness. See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim. See, e.g., id.

Factual Background and Analysis

The Veteran contends that he experienced acoustic trauma in service, which has caused his tinnitus disability.  According to the Veteran, he was exposed to loud noise while serving as a gunner and as helicopter crew chief.  In his claim for service connection, the Veteran noted that his tinnitus began in 1970.

The Veteran's DD Form 214 lists his military occupational specialties as indirect fire infantryman and helicopter mechanic, which corroborate the Veteran's credible lay statements regarding in-service exposure to acoustic trauma.

The Veteran's service treatment records do not show a diagnosis of tinnitus, nor do they show in-service treatment for tinnitus or symptoms such as ringing in the ears.  The Veteran's December 1968 and March 1977 audiogram results indicate hearing within normal limits for VA disability purposes.  See 38 C.F.R. § 3.385.  However, the Veteran's service records indicate a shift in his hearing during active service.  Specifically, the Veteran's in-service audiogram results demonstrate decreased hearing between his entry into service and his separation from service.  

In a December 2009 VA examination report, the examiner provided that the Veteran's military noise exposure included helicopter maintenance duties, artillery duties, and motor pool and tank mechanic duties; post-service occupational noise exposure included the Veteran's work as a pipeline inspector and contractor.  According to the examiner, pertinent medical history included noticeable hearing loss that began 30 to 35 years ago, dizziness a couple of times per week if the Veteran moved too quickly, occasional high-pitched noise occurring once per month, and bilateral ear pressure.  While the Veteran's audiogram results showed the presence of hearing loss in the right ear, they indicated that the Veteran's hearing was within normal limits for VA disability purposes.  

The examiner noted that although there was a claim for tinnitus, there was no current complaint of tinnitus.  While the examiner provided that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss, she also maintained that "rare ringing," as described by the Veteran, was consistent with normal ear function and not considered tinnitus for VA disability purposes.  

At a June 2010 VA primary care treatment, the Veteran complained of tinnitus.  At a January 2011 VA primary care treatment, the Veteran's tinnitus was reported as being "annoying [and] stable."  

In his December 2010 VA Form 9, the Veteran stated that he was exposed to loud noise while working on helicopters as crew chief and while serving as a mechanic on heavy tanks, which involved working in close quarters in the motor pool area.  The Veteran stated that he reported ringing and humming in his ears when he received medical treatment while in service and was told that the symptoms were normal given the equipment he was around.  

At the March 2015 Board videoconference hearing, the Veteran maintained that he did not wear hearing protection when working on aircraft; instead, he wore a helmet that was plugged into a radio console.  The Veteran also reported that he did not wear hearing protection when working in the motor pool as a mechanic.  The Veteran stated that he first noticed ringing in his ears in the early 1970s, shortly after he started working on tanks and other equipment.  According to the Veteran, he would mention the ringing in his ears when he went to sick call, but he was told that there was not much that could be done and that the symptoms may go away.  Following the Veteran's service, he worked in construction, primarily digging to lay sewer pipes.  The Veteran stated that wore ear protection during this time.  The Veteran noted that he has not sought medical treatment for the ringing in his ears, as he has been told by physicians that there is not much that can be done.  

At the Board videoconference hearing, the Veteran asserted that the December 2009 VA examination report was incorrect, specifically, the notations that there was no current complaint of tinnitus and that he experienced occasional high-pitched ringing approximately once a month.  According to the Veteran, he has experienced ringing on a daily basis since the early 1970s, and he denied that he told the examiner that his ears were not ringing at the time of the VA examination.  

In an April 2015 statement, the Veteran attempted to further clarify the December 2009 VA examination report.  The Veteran stated that he told the examiner that he experienced mild to loud ringing, in addition to hissing-type sounds and sensations of air rushing through his ears.  According to the Veteran, he told the examiner that at least once a month, his ear drums felt as if they were vibrating quickly, and the ringing would become so loud that he had difficulty hearing.  The Veteran also reported that he would experience dizziness.  The Veteran stressed that the ringing and hissing are constant, but he acknowledged that he may have confused the examiner when describing the less-frequent symptoms that occur at least monthly.  

In an April 2015 statement, the Veteran's wife provided that she met the Veteran when he was stationed at the motor pool at Fort Carson and that he told her he experienced ringing in his ears.  She also reported that at times, the ringing becomes so loud that the Veteran becomes angry and leaves the room.  

At a November 2015 VA examination, the examiner noted that the Veteran reported recurrent tinnitus with an onset date in the early 1970s.  The examiner also conceded in-service hazardous noise exposure.  However, the examiner opined that the Veteran's tinnitus was less likely than not related to his active service.  According to the examiner, hearing testing conducted at enlistment and at discharge showed that the Veteran did not have a significant threshold shift while in service.  As such, the examiner opined that it was unlikely that the Veteran had a hearing injury while in service.  According to the examiner, given that the Veteran did not likely have a hearing injury during service, the association between the Veteran's claimed tinnitus and noise exposure cannot be assumed to exist.  

Here, the first Shedden element, a current disability, is satisfied.  Notwithstanding the December 2009 VA examination report, which indicated that the Veteran did not have a current diagnosis of tinnitus, the November 2015 VA examination report provides that the Veteran reported recurrent tinnitus with an onset in the early 1970s.  Tinnitus is a "noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Charles, 16 Vet. App. at 374 (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Because recognizing tinnitus requires only personal knowledge rather than medical expertise, the Veteran is competent to report tinnitus.  See id.; Layno, 6 Vet. App. at 470.  The Board has considered the Veteran's lay statements, including his statements clarifying his denial of current tinnitus at the December 2009 VA examination, and finds that the Veteran's reports of tinnitus symptoms since service, such as ringing in the ears, are credible.  

The second Shedden element, an in-service injury, is also satisfied.  The Veteran has asserted that he was exposed to acoustic trauma while performing the duties of his military occupational specialties.  Additionally, the Veteran testified that he did not use ear protection when he was exposed to noise during service.  The Board finds that the Veteran's statements concerning exposure to acoustic trauma and lack of ear protection are credible.  Moreover, the November 2015 VA examiner conceded in-service exposure to hazardous noise.  Accordingly, the Board finds that an in-service injury due to noise exposure is established.

With respect to whether there is a nexus between the Veteran's current tinnitus and his military service, the Board acknowledges that the November 2015 VA examiner opined that the Veteran's tinnitus was less likely than not caused by his exposure to noise during service.  The primary basis for the examiner's opinion was that there was no evidence of a significant threshold shift in the Veteran's hearing while in service and that in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  The examiner noted that the Veteran's account of noise exposure and subjective report of hearing loss were taken into consideration in rendering her opinion.  However, the examiner did not address the Veteran's report of ringing in his ears beginning in service and instead stressed that it was unlikely that permanent noise-induced hearing loss or tinnitus can have a delayed onset.  

Despite the November 2015 VA examiner's opinion, there is probative evidence of a nexus between the Veteran's military service and his tinnitus disability.  The Veteran is competent to describe his in-service noise exposure and his tinnitus symptoms, such as the constant ringing and hissing noises he experiences.  Further, given the Veteran's service history, as well as the shift in the Veteran's hearing while in service, the Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service and that his current tinnitus symptoms began in service. See, e.g., Layno, 6 Vet. App. at 469-70; Charles, 16 Vet. App. at 374-75.  Thus, there is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was incurred in, or is a result of, his active service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to hazardous noise while in service and that he currently has tinnitus.  Additionally, the Board is satisfied that the Veteran's tinnitus cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claims and the evidence against the claims are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


